Citation Nr: 1225594	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-31 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for PTSD and assigned a 30 percent evaluation.  The Indianapolis, Indiana RO has since maintained jurisdiction over the claim.  During the pendency of the appeal, in an August 2007 rating decision, the RO assigned an increased rating of 50 percent effective January 4, 2006 for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2011 decision, the Board denied entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011 the Court endorsed a Joint Memorandum for Remand (JMR) vacating the Board's denial of an increased evaluation for the Veteran's PTSD and remanding the matter for further proceedings.  

In June 2011, the Veteran filed a claim for TDIU. He indicated that his service-connected PTSD and back disability prevented him from securing or following substantially gainful employment.  The TDIU claim is part and parcel of the increased rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Although this issue has not been developed or adjudicated by the RO, it is inextricably intertwined with the increased rating matter currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, the TDIU issue is REMANDED to the RO for appropriate action.  

The Veteran also filed claims for entitlement to service connection for tinnitus and a back condition.  See June 2010 and June 2011 claims.  These undeveloped issues are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2009 for his PTSD.  As noted in the JMR, the examiner provided an inconsistent opinion.  Although she concluded that the Veteran's PTSD was currently in remission, she also stated that the Veteran had current symptoms related to his PTSD and diagnosed him with PTSD, in remission.  See October 2011 JMR.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this case, the claim should be remanded for a new VA examination to determine if the Veteran is suffering from PTSD and what the current severity of his PTSD is.  Evidence that post-dates the VA examination in 2009 strongly suggests that his PTSD is not in remission but has worsened.  In this regard, it is noted that a December 2011 letter from a VA psychiatrist (Dr. D) is to the effect that the Veteran had PTSD and depression and that his symptoms included irritability, isolativeness, remarkable anger, episodic rage, nightmares, intrusive thoughts, tearfulness, anxiety and significant dysphoria which was of the "agitated" type.  It was opined that his symptoms were exacerbated by stress and that he remained unemployable.  See also July 2010 letter from Dr. D. Similarly, an October 2010 VA psychology progress note reflects that the veteran's PTSD was chronic and that his prognosis was very poor.  In sum, a new VA examination is needed to reconcile the severity of the Veteran's current PTSD symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities.  

In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  The examiner should also indicate whether there has been a change in PTSD symptomatology since January 2006.  If possible, the examiner should specify the date any appreciable increase in symptomatology took place.  The examiner should reconcile the various opinions on file to include various VA opinions of Dr. D. from 2009 to 2011, and the various VA compensation examinations rendered in 2006, 2007, 2008 and 2009. 

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  Extraschedular considerations should be made when reviewing the increased rating claim for PTSD; and the TDIU claim must be adjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

